 SUNCOLORLITHOGRAPHING CO.319C.R.Fenwick and Frank J. Larsen,a Partnershipd/b/aSuncolorLithographingCompanyandPhoenixLocal225, Lithographers&Photo En-gravers InternationalUnion,AFL-CIO. Case28-CA-2221January 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 16, 1971, the National Labor RelationsBoard issued an Order adopting, in the absence ofexceptions, the Decision of the Administrative LawJudge' directing the Respondents,inter alia,to offerreinstatement to and to make whole Harold Wenthefor loss of pay suffered by reason of Respondents'discrimination against him. On January 6, 1972, theUnited States Court of Appeals for the Ninth Circuitentered a consent judgment summarily enforcing theBoard's Order. A controversy having arisen over theamount of backpay due under the terms of theBoard's Order, as enforced by the court, the ActingRegional Director for Region 28, on August 30, 1972,issued a backpay specification and notice of hearingsetting forth certain allegations with respect to theamount of backpay due said discriminatee. Subse-quently,Respondent, C.R. Fenwick, filed a letterresponse with the Acting Regional Director. Theother Respondent, Frank J. Larsen, filed his answerto the specification, admitting the allegations intoto.Thereafter, on October 12, 1972, counsel for theGeneral Counsel filed directly with the Board, inWashington, D.C., a Motion for Summary Judgmenton the pleadings and issuance of a Board Order andDecision, submitting that Respondent Fenwick'sanswer fails to meet the requirements of Section102.54 of the Board's Rules and Regulations andStatements of Procedure. On October 18, 1972, theBoard issued an Order transferring the proceeding totheBoard and Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmenton the pleadings should not be granted. Respondentsfailed to file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides in pertinent part as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto ... .(c) . . . If the respondentfiles ananswer to thespecification but fails to deny any allegation ofthe specification in the manner required bysubsection (b) of this section, and the failure so todeny is not adequately explained, such allegationshall be deemed to be admitted to be true, andmay be so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introducingany evidence controverting said allegation.The backpay specification, issued and served onRespondents on August 30, 1972, specifically statesthat Respondents shall, within 15 days from the dateof the specification, file an answer to the specifica-tion with the Acting Regional Director for Region 28and that, if theanswer failsto deny the allegations ofthe specification in the manner required under theBoard's Rules and Regulations and the failure to doso isnot adequately explained, such allegations shallbe deemed to be admitted to be true and theRespondent shall be precluded from introducing anyevidence controverting them. Respondent Fenwick'sletter of September 7, 1972, to the Acting RegionalDirector explained that Respondents had ceaseddoing business and raised matters previously litigatedbefore an Administrative Law Judge and decided bythe Board. The letter did not address itself to the'allegations of the specification. Since RespondentLarsen's answer admitsall allegationsof the specifi-cation and Respondent Fenwick's letter of Septem-ber 7, 1972, does not meet the requirements ofSection 102.54 of the Board's Rulesand Regulations,no triableissue ispresented. Respondents failed tofile a response to the Notice To Show Cause and,therefore, the allegations of the Motion for SummaryJudgment stand uncontroverted and are deemed tobe admitted to be true and so found by the Boardwithout the taking of evidence in support of the saidallegations.Accordingly, on the basis of the allegations of thespecification which are acceptedas true, the Boardfinds the facts as set forththerein, concludes that thenet backpay due Harold Wenthe is as stated in thecomputations of the specification, and hereinafterIThe title of "Trial Examiner" was changed to "Administrative LawJudge"effective August 19, 1972.201NLRB No. 30 320DECISIONSOF NATIONALLABOR RELATIONS BOARDorders the payment thereof bytheRespondents toHarold Wenthe.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNationalLaborRelations Board hereby orders that the Respondents,C.R. Fenwick and Frank J. Larsen, a Partnershipd/b/a Suncolor Lithographing Company,Phoenix,Arizona,their agents,successors,and assigns, shall,jointly and severally,make whole Harold Wenthe bypayment to him of the amount set forth adjacent tohis name below, plus interest accrued at the rate of 6percent per annum to be computed in the mannerspecified in IsisPlumbing&Heating Co.,138 NLRB716, until payment of all backpay due, less the taxwithholdings required by Federal and state laws:Harold Wenthe-$3,528.01